Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 05/15/2020.
             Claims 1-20 are pending.

Drawings
The drawings filed on 05/15/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US PGPUB 20190306173, hereinafter Reddy), in view of Moore  et al. (US PGPUB 2015/0163198, hereinafter Moore).
As per as claim 1, Reddy discloses:
A system, comprising: 
 	a processor (Reddy, e.g., [006-008], “…processors…”); and 
 	a memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations (Reddy, e.g., [006-008], “…one , comprising: 
 	receiving, by a protocol stack, a first request to perform an object storage operation (Reddy, e.g., [0073], [0108], [0124], [0142], “…request to promote may be generated automatically in the course of operations by these computing devices…static test, code review, dynamic test, building, staging, audits…”) and [0209], “…receiving a request to execute, install, call, or accept outputs…”); 
 	sending, by the protocol stack, a second request to perform a file system open operation to a file system driver of a file system, the second request identifying the object storage operation (Reddy, e.g., [0138-0139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver known to have a security vulnerability and flagged in the application of trust criteria…”) and [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”); 
 	storing, by an audit component, the object storage operation in an audit file context, the object storage operation being identified from the second request (Reddy, e.g., [0077-0078], “…applying various audit criteria specified by an audit definition…” [0089], “…store records…”) and further see [0175-0177], for audit file context);
 	 in response to determining that the file system driver has opened a first file corresponding to the file system open operation, identifying, by the audit component, the object storage operation from the audit file context (Reddy, e.g., [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”) and further see [0036-0037] and [0077] for audit component that audit file context); and 
 	storing, by the audit component, an indication of the object storage operation in an audit file log for the file system open operation (Reddy, e.g., [0139], [0167] and further see [0188-0191], “…Audit criteria may take any of a variety of forms…audited subject to a required audit…logged and in the event of an audit requirement…”). 
	To make records clearer regarding to the language/words of “protocol stack” and “audit log file” (although as stated above, Reddy teaches the features of “protocol stack and audit log file).
	However Moore, in an analogous art, discloses “protocol stack” (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”) and “audit log file” (Moore, e.g., [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a transmission audit …”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Moore and Reddy to record the audit 
As per as claim 2, the combination of Moore and Reedy disclose:
The system of claim 1, wherein the operations further comprise: 
converting, by the protocol stack, the object storage operation into at least a first file system operation that comprises the file system open operation and a second file system operation (Reddy, e.g., [0138-0139], [209], [2013], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…” and [0021], “…other data transformations to convert data signals from one component…”)) . 
As per as claim 3, the combination of Moore and Reedy disclose:
The system of claim 2, wherein the operations further comprise:
 	 receiving, by the protocol stack, a file system handle that identifies the first file from the file system driver (Reddy, e.g., [0138-0139], [0209], [02013], “…stack trace may identify … then a driver operating within the operating system, and then an instance of firmware interfaced with that driver known to have a security vulnerability and flagged in the application of trust criteria…”) and (Moore, e.g., figs. 4-6, ; and 
 	sending, by the protocol stack, a third request to perform the second file system operation on the file handle to the file system driver, the third request identifying the object storage operation (Reddy, e.g., [0138-0139], [0209], [02013]). 
As per as claim 4, the combination of Moore and Reedy disclose:
 The system of claim 3, wherein the operations further comprise: 
 	in response to determining that the file system driver has performed the second file system open operation, identifying, by the audit component, the object storage operation from the audit file context (Reddy, e.g., [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”) and see [0036-0037] and [0077] for audit component that audit file context) and further see  [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”) and further see (Moore, e.g., [0059-0064]); and 
 	storing, by the audit component, an indication of the object storage operation in a second audit file log for the second file system operation, the object storage operation being identified from the audit file context (Moore, e.g., [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a  
As per as claim 5, the combination of Moore and Reedy disclose:
The system of claim 1, wherein the second request comprises an input/output request packet, and wherein the object storage operation is identified in an extended attribute of the input/output request packet (Reddy, e.g., [0006], 0052-0054], “…output a record indicating results of the analysis, for instance, listing criteria of the static analysis that were failed, and mapping those failures to specific portions of the code that was analyzed, for instance, in a static analysis output record that identifies failures with a failure type and line number of failing code…”) and [0067]).
As per as claim 6, the combination of Moore and Reedy disclose:
The system of claim 1, wherein the operations further comprise: 
  	saving the audit file context in response to the determining that the file system driver has opened the first file (Reddy, e.g., [0067], [0089], “…records may be stored at an address that is identified by a cryptographic hash of the content of the record…”) and see [0077-0078], “…applying various audit criteria specified by an audit definition…”) and further see [0175-0177], for audit file context); and 
 	deleting the audit file context in response to determining that the first file has been closed (Moore, e.g., [abstract], [0042], (remove and update (close)) and  
As per as claim 7, the combination of Moore and Reedy disclose:
The system of claim 1, wherein the determining that the file system driver has opened the first file comprises: intercepting, by the audit component, a first message indicative of the first file being opened that is originated by the file system driver and sent to the protocol stack (Reddy, e.g., [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”) and see [0036-0037] and [0077] for audit component that audit file context) and further see  [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”) and (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”). 
Claim 8  is  essentially the same as claim 1 except that it set forth the claimed invention as a method rather a system,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.
As per as claim 9, the combination of Moore and Reedy disclose:
The method of claim 8, wherein the storing the indication of the object storage operation in the audit file log comprises: appending, by the audit log, the indication of the object storage operation to the audit file log for the file system operation (Moore, e.g., [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a transmission audit …”)  and see (Reddy, e.g., [0077-0078], “…applying various audit criteria specified by an audit definition…”) and further see [0175-0177], for audit file context). 
As per as claim 10, the combination of Moore and Reedy disclose:
 The method of claim 8, further comprising: sending, by the file system driver, a file system handle to the protocol stack, the file system handle identifying the first file (Reddy, e.g., [0138-0139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver known to have a security vulnerability and flagged in the application of trust criteria…”) and [209] and [0213], “…requests to convey a message through a network stack and determines whether the requests are to be permitted…”) and (Moore, e.g., figs. 4-6, associating with texts description, [0088], [0093], [0096], [0103], “…protocol stack…”). 
As per as claim 11, the combination of Moore and Reedy disclose:
The method of claim 10, wherein the object storage operation corresponds to the file system open operation and to a second file system operation corresponds, and further comprising: sending, by the protocol stack, a third request to perform the second file system operation to the file system driver, the third request identifying the file handle (Reddy, e.g., [0138-0139], “…stack trace may identify a web . 
As per as claim 12, the combination of Moore and Reedy disclose:
 The method of claim 11, further comprising: after the file system driver has performed the second file system operation, storing, by the audit component, an indication of the object storage operation in an audit file log for the second file system operation, the object storage operation being identified from the audit file context (Reddy, e.g., [0077-0078], “…applying various audit criteria specified by an audit definition…” [0089], “…store records…”) and further see [0175-0177], for audit file context) and (Moore, e.g., [0059-0064], “…log files may be specifically configured for support and/or audit specific performance standards…audit log file…” and [0116], “…a log file configured to enable a transmission audit …”) . 
As per as claim 13, the combination of Moore and Reedy disclose:
The method of claim 8, further comprising: in response to receiving, by the protocol stack, a third request to perform a second object storage operation that corresponds to the first file, opening a second file handle for the first file (Reddy, . 
As per as claim 14, the combination of Moore and Reedy disclose:
The method of claim 8, wherein the protocol stack operates in a user space of the system, and wherein the file system driver operates in a kernel space of the system (Reddy, e.g., [0046-0047], “…application program interface…with a kernel serving as a software asset, various drivers being software assets, a virtual machine being a software asset…” and [0107], [137-139], “…stack trace may identify a web browser, then an operating system in which the web browser executes, then a driver operating within the operating system, and then an instance of firmware interfaced with that driver…”). 

Claims 15-20 are essentially the same as claims 8-14 except that they set forth the claimed invention as apparatus rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 8-14.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.


a.	DiFalco et al. (US PGPUB 2005/0278191, hereafter DiFalco); “Change audit method, apparatus and system” discloses “monitoring of a plurality of heterogeneous data processing nodes of the data processing environment, wherein monitoring which is detecting one or more changes of one or more elements of the plurality of heterogeneous data processing nodes”.
DiFalco also teaches operations rules [0019], audit system context [0025[.
DiFalco further teaches audit event logs, file audit logs [0042]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163